—In a proceeding pursuant to CPLR 2304 to quash subpoenas duces tecum, the petitioner appeals from so much of an order of the Supreme Court, Queens County, (Grosso, J.), dated September 21, 2000, as denied the petition and directed the District Attorney of Queens County and the New York City Police Department to “forward all their records and documents to the defense, regarding the investigation as it relates to defendant [William] Hodges, only.” The appeal brings up for review so much of an order of the same court, dated November 14, 2000, as, upon re-argument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated September 21, 2000, is dismissed, without costs or disbursements, as that order was superseded by the order dated November 14, 2000, made upon reargument; and it is further,
Ordered that the order dated September 21, 2000, is reversed insofar as appealed from, on the law, without costs or disbursements, the petition is granted, and the subpoenas duces tecum are quashed (see, Matter of Brown v Grosso, 285 AD2d 642 [decided herewith]). O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.